Citation Nr: 0946981	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-08 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left thumb injury prior to August 26, 2002, and to a 
rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to 
October 1976 and from October 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which denied entitlement to an increased rating, 
more than 10 percent for a left thumb disorders.  In April 
2007, the Board remanded the case for additional development.  
An April 2008 rating decision granted a 20 percent rating for 
the left thumb disorder, effective August 26, 2002.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeal, a June 2009 rating 
decision granted service connection for a low back disorder.  
Since the Veteran has not disagreed with the rating or 
effective date assigned for that disability, the issue 
pertaining to a low back disorder is no longer in appellate 
status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

During the rating period under consideration, the Veteran's 
residuals of a left thumb injury are manifested by pain and 
loss of range of motion that equates to favorable ankylosis 
and a gap of more than 2 inches between the left thumb and 
the tips of the fingers on attempted opposition between the 
thumb and fingers, but the evidence does not show that motion 
of the thumb has been limited such that flexion to within 2 
inches from the median transverse fold of the palm is not 
possible.  



CONCLUSIONS OF LAW

1.  Prior to August 26, 2002, the criteria for a rating in 
excess of 10 percent for residuals of a left thumb injury 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5224 (in effect prior to August 26, 2002) 
(2002).

2.  Effective August 26, 2002, the criteria for a rating in 
excess of 20 percent for residuals of a left thumb injury 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5224, 5228 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2001 February 2005 and 
April 2007; a rating decision in November 1999; and a 
statement of the case in May 2005.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  


General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Rating the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  However, the regulations do not 
preclude the assignment of separate rating for separate and 
distinct symptomatology where none of the symptomatology 
justifying a rating under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying a rating 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Veteran contends that he is entitled to a rating higher 
than 10 percent for residuals of a left thumb injury prior to 
August 26, 2002, and to a rating in excess of 20 percent 
thereafter, because the ratings assigned are inadequate to 
reflect the impairment that the disability causes.  His claim 
for increase was received on April 28, 1999.  Therefore, the 
Board will consider evidence as of April 28, 1998.

A January 1994 rating decision granted service connection for 
residuals of a left thumb injury, effective January 3, 1993, 
and assigned a 10 percent rating.  A November 1999 rating 
decision continued the 10 percent rating for the left thumb 
disability and the Veteran appealed that rating.

Post-service treatment records starting in 1993, show 
complaints and treatment for the left thumb pain.  A November 
1998 VA clinical report noted chronic subluxation of the 
metacarpophalangeal joint on the left thumb.  A private 
treatment report contained complaints of constant left thumb 
pain.  On examination, there was instability and subluxation 
of the left thumb at the metacarpophalangeal joint.  X-rays 
did not reveal any abnormality.  The diagnosis was mild 
subluxation of the left thumb at the metacarpophalangeal 
joint.

On VA examination in June 2000, the Veteran complained of 
pain and swelling in the left thumb, with flare-ups of pain 
five times a month and lasting several hours.  The pain would 
worsen with prolonged usage and lifting.  On examination, the 
examiner indicated that the Veteran was unable to touch the 
tip of the left hand fingers to the left thumb.  The Veteran 
was able to grip with the left hand using his thumb.  The 
Veteran was able to bend the fingers and touch the median 
transverse crease.  Left wrist dorsiflexion was 40 degrees, 
palmar flexion was 40 degrees, radial deviation was 15 
degrees, and ulnar deviation was 30.  The Veteran was unable 
to flex the distal phalanx of the thumb.  He could flex the 
metacarpophalangeal joint to 20 degrees.  X-rays were normal.  
The assessment was left thumb pain due to injury.  

In April 2003, the Veteran testified that his left thumb 
injury interfered with his ability to perform his work duties 
as a dog handler and in law enforcement, as he had difficulty 
using a weapon.  

On VA examination in April 2003, the Veteran described 
constant pain in the left hand and thumb, as well as swelling 
and decreased grip.  The examiner noted that the Veteran was 
left handed.  There was tenderness over that left thenar area 
and over the metacarpophalangeal joint of he left thumb.  
There was generalized tenderness to palpitation over the 
radial aspect of the left hand, with no evidence of swelling.  
The examiner noted severe functional deficits of the left 
hand.  The Veteran was unable to approximate the thumb to the 
other fingers of the left hand.  There was severely decreased 
grip strength associated with pain and decreased functional 
use.  The left wrist was normal.  

A February 2005 MRI of the left thumb revealed moderate 
cartilage space loss with early hypertrophic spurring and 
sclerosis present about the thumb metacarpophalangeal joint, 
with a tiny joint effusion.  Early erosive changes may have 
been present.  Mild marrow edema appeared present in the 
metacarpal head.  The impression was findings of concern for 
thumb metacarpophalangeal joint osteoarthropathy.  

On VA examination in May 2007, the Veteran complained of 
stiffness, locking, weakness, numbness, and a sharp pain that 
would flare-up five times a week. During flare-ups the 
Veteran was unable to use his thumb.  He took medication to 
treat the pain.  The Veteran indicated that the left thumb 
disability interfered with his activities of daily living, 
such as mowing the lawn or cleaning, and with his 
occupational duties as a law enforcement officer.  He stated 
that he had problems shooting a gun and was thus required to 
retake a work examination.  On examination, there was a gap 
of more than 2 inches between he left thumb and the tips of 
the fingers on attempted opposition between the thumb and 
fingers.  There was decreased strength with squeezing and 
pulling maneuvers, as well as decreased dexterity, with 
inability to write or perform fine motor skills.  The 
examiner was unable to perform range of motion testing to 
measure flexion because the Veteran reported that he was 
unable to flex the left thumb.  X-rays revealed mild 
osteoarthritis and mild to moderate subluxation.  The 
examiner equated the Veteran's left thumb disability with 
favorable ankylosis of the thumb.  

Diagnostic Code 5224 pertains to limitation of motion of the 
thumb.  However, it does not provide for a compensable rating 
without evidence of ankylosis.  During the pendency of this 
appeal, the provisions for rating disabilities in the 
individual fingers were modified, effective August 26, 2002.  
67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The new 
provisions are effective but only from the date they went 
into effect.

Generally, where the law or regulation changes the most 
favorable version applies unless otherwise allowed by law.  
If the amended regulations do not include a provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 11-97 
(Mar. 25, 1997), 62 Fed. Reg. 37953 (1997); VAOGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg.  33422(2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

Prior to August 26, 2002, Diagnostic Code 5224 provided a 10 
percent rating for favorable ankylosis of the thumb and a 20 
percent rating for unfavorable ankylosis of the thumb.  
Favorable ankylosis was found where there is limited motion 
permitting flexion of the tip of the finger to within 2 
inches of the median transverse fold of the palm.  Limitation 
of motion of less than 1 inch was not considered disabling.  
Unfavorable ankylosis was present when motion was limited 
such that flexion could not be performed to within 2 inches 
of the transverse fold of the palm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (prior to August 26, 2002).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also added Diagnostic 
Code 5228 which provides the criteria for evaluating 
limitation of motion in the thumb.  Pursuant to Diagnostic 
Code 5228, a noncompensable rating is assigned where there is 
a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 
10 percent rating is assigned where that gap is one to two 
inches; and a 20 percent rating is assigned where that gap is 
more than two inches.

After a review of the evidence, the Board finds that the 
criteria for an increased rating for residuals of a left 
(major) thumb injury prior to August 26, 2002, are not met.

Under the criteria in effect prior to August 26, 2002, in 
Diagnostic Code 5224, a finding of unfavorable ankylosis of 
the thumb is necessary for a 20 percent rating.  Under those 
criteria, unfavorable ankylosis was defined as limited motion 
such that flexion could not be performed to within 2 inches 
of the median transverse fold of the palm.  The evidence does 
not show that the Veteran's thumb flexion was limited such 
that he was unable to flex to within 2 inches of the median 
transverse fold of the palm.  Therefore, unfavorable 
ankylosis was not shown.  Because the medical evidence did 
not show unfavorable ankylosis of the left thumb prior to 
August 26, 2002, a rating higher than 10 percent is not 
warranted under Diagnostic Code 5224, in effect prior to 
August 26, 2002.

After August 26, 2002, the Veteran's left thumb disability is 
rated as 20 percent disabling under DC 5228, assigned for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the finger.  The 
Veteran's left thumb disability is currently rated under the 
rating code for ankylosis of the thumb.  Unfavorable 
ankylosis of the thumb is rated as 20 percent disabling for 
both the major and minor hands.  That is the highest rating 
available under that rating code.  38 C.F.R. § 4.71a, Code 
5228.

As a 20 percent rating is the highest available for ankylosis 
of the thumb and for limitation of motion of the thumb.  38 
C.F.R. § 4.71a, Codes 5224, 5228.  Because the maximum 
scheduler rating is in effect, the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1995).

The Board has considered entitlement to a rating under other 
rating codes, but there are no other applicable rating codes 
that provide for a rating in excess of 20 percent for a left 
thumb disability.  Only the rating code for amputation of the 
left thumb provides for evaluations greater than 20 percent, 
but the evidence does not show that the Veteran has suffered 
amputation of all or part of his thumb.  38 C.F.R. § 4.71a, 
Code 5152.  There are no other rating codes under which the 
Veteran's left thumb can be rated as more than 20 percent 
disabled.

In sum, the Board finds that the claim for a rating in excess 
of 10 percent for residuals of a left thumb injury prior to 
August 26, 2002, and to a rating in excess of 20 percent 
thereafter, must be denied.  As the preponderance of the 
evidence is against the Veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here the rating criteria for residuals of a left thumb injury 
reasonably describe the Veteran's disability level and 
symptomatology.  The Board additionally notes that the 
Veteran has complained that thee residuals of a left thumb 
injury interfered with his activities of daily living, such 
as mowing the lawn or cleaning, and with his occupational 
duties as a law enforcement officer. 

The effect on industrial capability is not in and of itself, 
of such significance as to warrant referral for consideration 
of a compensable evaluation on an extraschedular basis 
because that is considered in the schedular rating assigned.  
38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Thun v. Peake, 22 Vet. App. 111 (2008).  And there is no 
evidence that the Veteran has any other symptom pertaining to 
the residuals of a left thumb injury that is not addressed in 
the rating criteria or that the left thumb disability caused 
marked interference with employment or frequent 
hospitalization.  Therefore, the Board finds that the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are not 
adequate.  Therefore, referral for consideration of an 
extraschedular rating is not necessary.  38 C.F.R.  
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for residuals of a left thumb 
injury prior to August 26, 2002, and a rating in excess of 20 
percent thereafter, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


